  Case 17-00277             Doc 39   Filed 04/03/19 Entered 04/03/19 16:05:47       Desc Main
                                       Document     Page 1 of 6


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
In re:                                 §    Case No. 17-00277
Alexia Flerlage                        §    Chapter 7
                                       §
               Debtor(s)               §
                                       §

                            NOTICE OF TRUSTEE’S FINAL REPORT AND
                              APPLICATIONS FOR COMPENSATION
                                AND DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Joji
Takada, Trustee of the above captioned estate, has filed a Final Report and the trustee and the
trustee’s professionals have filed final fee applications, which are summarized in the attached
Summary of Trustee's Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for
inspection at the Office of the Clerk, at the following address:
                                       Clerk of the Court
                                       219 South Dearborn
                                       Chicago, Illinois
        Any person wishing to object to any fee application that has not already been approved or
to the Final Report, must file a written objection within 21 days from the mailing of this notice,
serve a copy of the objections upon the trustee, any party whose application is being challenged
and the United States Trustee.

       A hearing on the fee applications and any objection to the Final Report will be held:
                         Date:                     5/10/19
                         Time:                    10:00 a.m.
                         Location:                Joliet City Hall
                                                  Second Floor
                                                  150 West Jefferson Street
                                                  Joliet, Illinois
       If no objections are filed, upon entry of an order on the fee applications, the trustee may
pay dividends pursuant to FRBP 3009 without further order of the Court.
                       4/3/19
Date Mailed:                                       By:   /s/ Joji Takada
                                                                       Trustee
Joji Takada
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
Tel: 773-790-4888




{00006229 / 2012 / 000 /}
         Case 17-00277                 Doc 39           Filed 04/03/19 Entered 04/03/19 16:05:47                                      Desc Main
                                                          Document     Page 2 of 6


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS
                                                      EASTERN DIVISION


      In Re:                                                                §
                                                                            §
      Alexia Flerlage                                                       §         Case No. 17-00277
                                                                            §
                             Debtor                                         §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                     25,000.00
                   and approved disbursements of                                                                      $                     13,395.63
                                                            1
                   leaving a balance on hand of                                                                       $                     11,604.37


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: Joji Takada                                        $             2,000.00 $                          0.00 $              2,000.00
       Trustee Expenses: Joji Takada                                    $                 35.52 $                         0.00 $                    35.52
       Accountant for Trustee Fees: Callero and
       Callero LLP                                                      $               904.00 $                          0.00 $                904.00
       Other: Illinois Department of Revenue                            $               480.00 $                    480.00 $                         0.00
       Other: United States Treasury                                    $               211.00 $                    211.00 $                         0.00
                   Total to be paid for chapter 7 administrative expenses                                             $                       2,939.52
                   Remaining Balance                                                                                  $                       8,664.85




____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
         Case 17-00277            Doc 39   Filed 04/03/19 Entered 04/03/19 16:05:47              Desc Main
                                             Document     Page 3 of 6



               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 785.31 have been allowed and will be
     paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
     allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                  Allowed Amount         Interim Payment to
     Claim No.          Claimant                  of Claim               Date               Proposed Payment
                        Capital One Bank
     1                  (USA), N. A.            $             351.02 $                0.00 $             351.02
                        Quantum3 Group Llc As
     2                  Agent For             $               113.77 $                0.00 $             113.77
                        Quantum3 Group Llc As
     3                  Agent For             $               320.52 $                0.00 $             320.52
                Total to be paid to timely general unsecured creditors                $                  785.31
                Remaining Balance                                                     $                7,879.54


              Tardily filed claims of general (unsecured) creditors totaling $ 7,733.67 have been allowed and
     will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
     claims have been paid in full. The tardily filed claim dividend is anticipated to be 100.0 percent, plus
     interest (if applicable).

                 Tardily filed general (unsecured) claims are as follows:




UST Form 101-7-NFR (10/1/2010) (Page: 3)
         Case 17-00277            Doc 39   Filed 04/03/19 Entered 04/03/19 16:05:47               Desc Main
                                             Document     Page 4 of 6

                                                    Allowed Amount      Interim Payment to
     Claim No.          Claimant                    of Claim            Date               Proposed Payment
     4                  Streator Onized Credit    $         6,353.88 $                0.00 $            6,353.88
                        Cottonwood Financial
     5                  Illinois Llc              $         1,328.85 $                0.00 $            1,328.85
     6                  Montgomery Ward           $            50.94 $                0.00 $               50.94
                Total to be paid to tardy general unsecured creditors                  $                7,733.67
                Remaining Balance                                                      $                  145.87


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE


              To the extent funds remain after payment in full to all allowed claims, interest will be paid at the
     legal rate of 0.9 % pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest are $ 145.87 . The
     amounts proposed for payment to each claimant, listed above, shall be increased to include the applicable
     interest.


                                                 Prepared By: Joji Takada
                                                                                     Trustee


     Joji Takada, Chapter 7 Trustee
     6336 North Cicero Avenue, Suite 201
     Chicago, Illinois 60646


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
  Case 17-00277              Doc 39   Filed 04/03/19 Entered 04/03/19 16:05:47    Desc Main
                                        Document     Page 5 of 6


                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

In re:                                             §       Case No. 17-00277
Alexia Flerlage                                    §       Chapter 7
                                                   §
                     Debtor(s)                     §
                                                   §

                                      CERTIFICATE OF SERVICE

To: See attached Service List

I, the undersigned attorney, certify that I served a copy of NOTICE OF TRUSTEE’S FINAL
REPORT AND APPLICATIONS FOR COMPENSATION AND DEADLINE TO
OBJECT (NFR) upon the person(s) listed above by mailing the same by First Class U.S. Mail at
Chicago, Illinois on the date set forth below, unless a copy was served electronically which
occurs automatically upon the filing of the aforesaid documents with the Clerk of the Bankruptcy
Court through the CM/ECF system.

Dated: April 3, 2019                                    /s/ Joji Takada
                                                      Bankruptcy Trustee
Prepared by:

Joji Takada
TAKADA LAW OFFICE, LLC
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
Tel: 773-790-4888




{00011070 / 2017 / 011 /}                         1
  Case 17-00277             Doc 39   Filed 04/03/19 Entered 04/03/19 16:05:47         Desc Main
                                       Document     Page 6 of 6


                                            SERVICE LIST


     Alexia Flerlage                  Capital One Bank (USA), N.A.   Quantum3 Group LLC as agent
     101 Prairie St.                  PO Box 71083                   for Sadino Funding LLC
     Ottawa, IL 61350                 Charlotte, NC 28272-1083       PO Box 788
                                                                     Kirkland, WA 98083-0788


     Quantum3 Group LLC as agent      Streator Onized Credit         Cottonwood Financial Illinois
     for MOMA Funding LLC             SOCU                           LLC dba The Cash Store
     PO Box 788                       912 N Shabbona St              1901 Gateway Drive Ste 200
     Kirkland, WA 98083-0788          Streator IL 61364              Irving, TX 75038

     Montgomery Ward
     c/o Creditors Bankruptcy
     Service
     P O Box 800849
     Dallas, TX 75380


         Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
         Geoffrey Miller geoffrey.miller@dentons.com,
          NDIL_ecf@dentons.com;autodocket@edocketspro.com
         Joji Takada trustee@takadallc.com, jtakada@ecf.axosfs.com
         C David Ward cdward1945@yahoo.com, ladylaw1031@msn.com




{00011070 / 2017 / 011 /}                            2
